Citation Nr: 0732395	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
nasal polyps.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.

The veteran presented testimony before a decision review 
officer at the RO in June 2005.  A transcript of this hearing 
has been associated with the veteran's VA claims file.  

The veteran alleges to suffer from allergies and a residual 
fracture of the right great toe, as indicated by a hand-
written letter dated in June 2007.  The Board notes that her 
claims for service connection for these disabilities were 
previously denied by the Board in April 2003 and March 2001, 
respectively.  The claims to reopen are referred to the RO 
for appropriate action, namely to determine if new and 
material evidence has been received to reopen those claims.  

The issue of the entitlement to service connection for 
sinusitis with nasal polyps and asthma is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The Board observes that a letter received in January 2005 
from a private doctor contains the following notation: 

Over the past several years, I have prescribed 
numerous medications to relieve Ms. [redacted] 
symptoms.  However, since her symptoms persist 
despite the use of these medicines, I do not 
foresee any change in her conditions.  Further, her 
nasal congestion, constant and severe sinus 
congestion, asthma, and nasal polyps have not only 
persisted, but have gotten increasingly worse 
subsequent to her discharge [from] the Army.

The opinion letter raises the question of an etiological 
relationship between the veteran's claimed disorders for 
sinusitis with nasal polyps and asthma and service, the Board 
finds that an examination addressing the question of etiology 
is "necessary."  38 U.S.C.A. § 5103A(d).  Such an 
examination, however, has not been afforded to her to date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory examination, with the 
appropriate examiner, to determine the 
nature and etiology of her claimed 
disorders for sinusitis with nasal polyps 
and asthma.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed disorders for sinusitis with 
nasal polyps and asthma.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the sinusitis with 
nasal polyps and asthma, if  present, are 
etiologically related to the veteran's 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
service connection for sinusitis with 
nasal polyps and asthma should be 
reajudicated.  If the determination of 
one or both claims remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



